Citation Nr: 9901978	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, bilateral hearing loss, tinnitus, a claimed liver 
disorder and a claimed eye disability manifested by blurred 
vision and trouble focusing.  

2.  Entitlement to an increased evaluation for the service-
connected seizure disorder, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of gingival hyperplasia.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1993 and later RO decisions.  

At a hearing in September 1996, the veteran seemed to be 
claiming service connection for broken fingers and scars and 
possibly other residuals, secondary to falls related to his 
service-connected seizure disorder.  Such claims have not 
been developed by the RO and will not be discussed by the 
Board.  These matters are referred to the RO for appropriate 
action.  

(The claims of service connection for a right shoulder 
disorder, bilateral hearing loss, tinnitus and claimed liver 
disorder will be addressed in the remand portion of this 
document.)  




FINDINGS OF FACT

1.  No competent (medical) evidence has been submitted to 
show that the veteran currently has acquired eye disability 
manifested by blurred vision and trouble focusing due to 
disease or injury which was incurred in or aggravated by 
service.  

2.  The service-connected seizure disorder is manifested by 
seizures that are now well controlled by Dilantin with at 
least one major seizure demonstrated in the last 2 years.  

3.  The service-connected mild gingival hyperplasia is not 
shown to have resulted in missing teeth, malunion or nonunion 
of the mandible or limited temporomandibular motion.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for an 
acquired eye disability manifested by blurred vision and 
difficulty focusing has not been presented.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 1998).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected seizure disorder are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.7, 4.124a including Diagnostic Codes 8911 (1998).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of gingival hyperplasia 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
Supp. 1998); 38 C.F.R. §§ 4.7, 4.149, 4.150 including 
Diagnostic Codes 9903, 9904, 9905, 9913 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Claimed Acquired Eye Disability, 
Manifested by Blurred Vision and Focussing Difficulty

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for an eye disability, manifested by 
blurred vision and focussing difficulty; that is, evidence 
which shows that his claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
presented such a claim, his appeal must, as a matter of law, 
be denied, and there is no duty on the VA to assist him 
further in the development of the claim.  Murphy at 81.  The 
United States Court of Veterans Appeals (Court) has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The service and post-medical records are negative for a 
chronic eye disability.  A private medical report of the 
veterans hospitalization in June 1983 revealed that he 
underwent an examination which showed that his eyes had pink 
conjunctivae.  There was anicteric sclerae.  His pupils were 
equal, and reactive to light.  An eye disorder was not found.  
A claim is not well grounded where there is no medical 
evidence showing the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.

The veterans asserts that he has an eye disorder manifested 
by blurred vision and difficulty with focusing, and his 
testimony at a hearing in January 1995 is to the effect that 
his eye injury had its onset in service when he was struck 
during training.  This lay evidence, however, is not 
sufficient to demonstrate the presence of current eye 
disability.  Espiritu, 2 Vet. App. 492.  Nor do the service 
records corroborate the development any eye complaints or 
manifestations due to being struck in service.  

In this case, there is no competent (medical) evidence 
showing the presence of a current acquired eye disability.  
Hence, a well-grounded claim of service connection for an eye 
disability manifested by blurred vision and difficulty 
focusing has not been presented.  

The Board notes that the RO denied the claim of service 
connection for an eye disability on the merits and finds no 
prejudice to the veteran in its denial on the basis that his 
claim was not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for an eye disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disability 
with an opinion linking it to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


Increased Evaluation for the Seizure Disorder

A summary of the veterans VA hospitalization in April 1993 
shows that he was admitted for evaluation of his seizure 
disorder.  He gave a history of seizures every 2 to 3 months 
with complex partial seizures with occasional secondary 
generalization.  He reported that he might have some with 
auras daily.  An EEG (electroencephalogram) showed focal 
epileptic form activity, bitemporal frontal.  His last 
seizure was reported to have happened in April.  He refused 
an active EEG.  The impression was that of epilepsy, partial, 
manifested by simple partial, complex partial, secondary 
generalization, intractable.  

Later in April 1993, the veteran underwent a VA compensation 
examination to determine the severity of his seizure 
disorder.  He refused to activate the EEG.  It was noted that 
past EEGs had been abnormal.  He gave a history of having 
seizures every 2 to 3 months with complex partial seizures 
with occasional secondary generalization.  The impression was 
that of epilepsy.  

The veteran underwent a VA compensation examination in August 
1995 to determine the severity of his seizure disorder.  He 
gave a history of seizures since being hit in the face in 
boot camp.  It was noted that he took Dilantin for his 
seizures.  He reported that his last seizure had been about 2 
months prior thereto.  He stated that he experienced aura 
almost each time he developed a seizure.  

The veteran testified at a hearing at the RO in September 
1996.  His testimony was to the effect that he had not had a 
seizure in at least one year and that his seizures were well 
controlled with Dilantin.

The veterans claim for an increased evaluation for the 
seizure disorder is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VAs duty to assist 
him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with a history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation requires at least 1 major seizure in the last 2 
years or at least 2 minor seizures in the last 6 months.  A 
40 percent evaluation requires at least 1 major seizure in 
the last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.

A major epileptic seizure is characterized by a generalized 
tonic-clonic convulsion with unconsciousness.  For rating 
purposes, there is no distinction between diurnal and 
nocturnal major seizures.  A minor seizure consists of a 
brief interruption in consciousness or in conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head (pure petit mal); or sudden jerking 
movements of the arms, trunk or head (myoclonic type); or 
sudden loss of postural control (akinetic type).  When both 
major and minor seizures are present, the epilepsy is 
evaluated on the basis of the predominating type of seizure. 
38 C.F.R. § 4.124a, Diagnostic Code 8911.  

The VA medical reports of the veterans evaluations in 1993 
indicate that he has seizures around one every 2 or 3 months.  
However, the veteran testified at the September 1996 hearing 
that he had not had a seizure in at least one year and that 
his seizures were well controlled with Dilantin.

After consideration of all the evidence, the Board finds 
that, since the evidence does show that the veteran has had 
at least one major seizure in the last 2 years, the 
assignment of a 20 percent rating for the service-connected 
seizure disorder is warranted under the provisions of 
Diagnostic Codes 8910.  The preponderance of the evidence is 
against the assignment of a rating higher than 20 percent for 
the seizure disorder because he also testified that the 
disorder is well controlled by the use of medication.  


Increased (Compensable) Evaluation for Residuals of Gingival 
Hyperplasia

VA medical records show that the veteran was seen and 
evaluated for dental problems in the 1990s.  The salient 
medical reports concerning his claim for an increased 
(compensable) evaluation for residuals of gingival 
hyperplasia are discussed in the following paragraph.

In April 1993, the veteran underwent a VA dental examination.  
Tooth number 14 was missing.  Radiograph revealed impacted 
teeth number 1, number 17, and number 32.  He had full range 
of mandibular movement.  There was a TMJ (temporomandibular 
joint) click when he opened wide.  He had mild to moderate 
hyperplastic gingival tissue due to Dilantin medication in 
conjunction with poor oral hygiene.  

It was noted that his gingival tissue may need to be 
recontoured as long as he took Dilantin.  He was recommended 
for regular dental checkups to prevent possible intraoral 
gingival or tooth infection.  It was noted that he could 
develop more significant TMJ problems.

A VA medical report of the veterans treatment in June 1994 
shows that he had resected gums.  It was noted that he 
refused to try Tegretol to stop gingival hyperplasia.

The veteran underwent a dental examination at a VA medical 
facility in July 1997.  It was noted that he had lost teeth 
numbers 12 and 14 due to trauma in service, and that tooth 
number 3 was missing.  He had mild Dilantin hyperplasia.  It 
was noted that missing teeth numbers 12 and 14 were due 
facial trauma.

A review of the record does shows that the RO has rated the 
veterans residuals of gingival hyperplasia based on missing 
teeth under diagnostic code 9913.  The medical evidence 
indicates that missing teeth numbers 12 and 14 are due to 
facial trauma, and that missing tooth number 3 is a molar for 
which service connection is not warranted unless clearly 
attributable to the gingival hyperplasia which is not 
demonstrated in this case.  38 C.F.R. § 3.382(c) (1998).  
Hence, the medical evidence does not attribute any missing 
teeth to the gingival hyperplasia.

A loss of teeth due to the loss of susbstance of the body of 
the maxilla or the mandible when there is no loss of 
continuity, but where the lost masticatory surface cannot be 
restored by a suitable prosthesis, warrants a 10 percent 
evaluation when all upper and lower teeth on one side are 
missing, all lower anterior teeth are missing, or all upper 
anterior teeth are missing.  Where the loss of masticatory 
surface can be restored by suitable prosthesis, a 
zero percent rating is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

In this case, the medical evidence does not show that the 
veteran has loss of all upper and lower teeth on one side, 
loss of all lower anterior teeth or loss of all upper 
anterior teeth.  Hence, a 10 percent rating is not warranted 
for residuals of gingival hyperplasia under Diagnostic Code 
9913.  

The report of the veterans VA dental examination in 1993 
shows full range of mandibular movement.  This report, the 
report of his VA dental examination in 1997, and the other 
medical evidence does not show malunion or nonunion of the 
mandible or limited temporomandibular motion attributable to 
gingival hyperplasia to warrant the assignment of compensable 
evaluations for such residuals under the provisions of 
Diagnostic Codes 9903, 9904 or 9905.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
(compensable) evaluation for the service-connected residuals 
of gingival hyperplasia.  




ORDER

Service connection for a claimed acquired eye disability 
manifested by blurred vision and trouble focusing is denied, 
as a well-grounded claim has not been presented.  

An increased rating of 20 percent for the service-connected 
seizure disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased (compensable) evaluation for the service-
connected residuals of gingival hyperplasia is denied.  



REMAND

The service medical records show that the veteran underwent 
VA audiometric evaluations in June 1972 at the time of his 
entry into service and in May 1974 at a medical examination 
for separation from service.  The report of the May 1974 
audiometric evaluation shows a slight worsening threshold 
from 20 to 25 decibels in the right ear at the frequency of 
4,000 hertz, from the time of the audiometric evaluation in 
June 1972.  The report of the May 1974 audiometric evaluation 
also reveals elevated thresholds of the right and left ears 
at 6,000 hertz that were not tested in June 1992, and a 
diagnosis of high frequency hearing loss.  The post-service 
medical records show the presence of tinnitus that the 
veteran asserts is due to trauma to the face in service.  

In correspondence dated in November 1995, the veteran 
underwent a VA audiological evaluation in 1995, and at a 
hearing in September 1996 he testified to the effect that a 
VA doctor told him his tinnitus was due to trauma.  He also 
asserts that his hearing loss and tinnitus is related to 
frequent falls due to his service-connected seizure disorder.  
The report of the 1995 audiometric evaluation is not in the 
appellate record.  Nor does the evidence contain any report 
of post-service audiometric evaluation or a medical opinion 
as to the etiology of the hearing loss and tinnitus.

In view of the above, the duty to assist the veteran in the 
development of his claims for service connection for 
bilateral hearing loss and tinnitus includes providing him 
with a thorough and contemporaneous that takes into account 
prior medical evaluations and treatment, to determine whether 
he has hearing loss which meets the criteria for service 
connection under the provisions of 38 C.F.R. § 3.385 (1998) 
and to obtain a medical opinion as to the etiology of the 
veterans bilateral hearing loss and tinnitus.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Horowitz v. Brown, 5 Vet. App. 
217 (1993).  

The RO should also obtain a copy of the veterans VA 
audiometric evaluation in 1995 and any related medical 
opinion linking his tinnitus to trauma.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

A careful review of the service medical records show that the 
veteran was hospitalized in September 1973 for syncope of 
unknown etiology.  The report of this hospitalization shows 
no complaints or findings of a right shoulder condition.  A 
report of his treatment in January 1974 shows that he was 
seen for low back pain.  He complained of left and right 
shoulder pain, neck pain, and lumbar pain, and reported being 
attacked on the previous night.  Abrasions of the shoulders 
were found.  X-ray studies of the right shoulder was 
negative.  He was prescribed medication and light duty.  The 
veteran underwent a medical examination for release from 
active duty in May 1974.  The report of this examination is 
negative for a right shoulder disability.

A private medical report reveals that the veteran was seen in 
a hospital emergency room in January 1976 for a dislocated 
right shoulder.  X-rays of the right shoulder indicated an 
antero-inferior dislocation of the right humerus at the 
shoulder joint, without apparent associated fracture.

A private medical report shows that the veteran was 
hospitalized in September 1977.  He underwent closed 
reduction for chronic recurring dislocated right shoulder.  
He gave a history of right shoulder problems for 3 years.  It 
was noted that he had chronic dislocation of the right 
shoulder and whiskey fits (DTs).

A summary of the veterans VA hospitalization in July 1988 
shows that he was treated primarily for a seizure disorder.  
During this hospitalization he gave a history a shoulder 
dislocation that he attributed to his seizures.

A summary of the veterans VA hospitalization from February 
to March 1991 reveals that he was treated primarily for 
complex partial epilepsy with secondary generalization.  A 
history of dislocated right shoulder with severe displacement 
was noted which the veteran reported happened during seizure 
activity.

The veteran testified at a hearing in September 1996.  His 
testimony was to the effect that he had right shoulder 
problems related to falls caused by his seizure disorder.  A 
statement from a service comrade of the veteran dated in 
October 1996, is to the effect the veteran suffered a 
powerful seizure and a dislocated right shoulder while in 
service.  In light of this evidence, the Board finds that 
further development is indicated prior to appellate handling 
of this matter.  

The current medical evidence does show that the veteran has 
the hepatitis C virus.  A VA medical report dated in July 
1997 notes the veteran underwent evaluation.  The assessment 
was that of positive hepatitis C serology, probably drawn 
because of elevated GGT.  The examiner opined that the 
elevated GGT was clearly secondary to the veterans being on 
Dilantin.  The examiner also noted that, based on the 
veterans transaminases for the past 3 years, that he had 
very little other objective evidence for having chronic 
hepatitis C infection, and that his infection might be either 
a false-positive or might be indicative of a past infection.  
He was scheduled for further laboratory studies.  A VA letter 
received in August 1997 notes that the veteran had tested 
positive for the hepatitis C virus, and the physician opined 
that this abnormality was mainly due to his continued 
ingestion of the drug Dilantin that he took to prevent 
seizures.  The physician opined that the abnormality seen in 
the liver associated blood test in and of itself did not 
indicate a serious liver problem or that one would develop in 
the future.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all medical 
treatment received by him for the claimed 
right shoulder disorder, bilateral 
hearing loss, tinnitus and liver disorder 
since service.  Based on his response, 
the RO should attempt to obtain copies of 
all records from any identified treatment 
source and associate them with the claims 
folder.  

2.  The RO should obtain a copy of the 
veterans VA audiometric evaluation in 
1995 and any related medical opinion 
linking his tinnitus to trauma for 
inclusion in the appellate record.  

3.  The veteran should be scheduled for a 
current VA examination to determine the 
current nature and likely etiology of the 
claimed hearing loss and tinnitus.  VA 
Form 10-2464 should be completed, and the 
examiner should give a fully reasoned 
opinion as to the etiology of the 
veterans hearing loss and tinnitus, 
including any causal relationship between 
these conditions and the veterans 
service-connected seizure disorder.  The 
examiner should state whether it is at 
least as likely as not that the veterans 
hearing loss and tinnitus began in 
service, were aggravated by active 
service or were caused by the seizure 
disorder.  The examiner should support 
all opinions by discussing medical 
principles as applied to the medical 
evidence in the veterans case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
and reviewed prior to the examination.

4.  The RO also should afford the veteran 
a special examination in order to 
determine the nature and the likely 
etiology of the claimed right shoulder 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran has current right shoulder 
disability due to disease or injury in 
service or as the result of an injury due 
to the service-connected seizure disorder 
in service or thereafter.  

5.  The RO also should afford the veteran 
a special examination in order to 
determine the nature and the likely 
etiology of the claimed liver disorder.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether the veteran has 
current liver disability due to disease 
or injury in service or as the result of 
the service-connected seizure disorder.  

6.  After completion of the development 
requested hereinabove, the RO should 
review the claims.  If action remains 
adverse to the veteran, a supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veterans part until receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
